Citation Nr: 1533330	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-30 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board's review of the record has indicated that further development is necessary before adjudication of the claim proceeds.  

The Veteran claims entitlement to service connection for a heart disability.  The Veteran has submitted a January 2015 Heart Conditions Disability Benefits Questionnaire (DBQ), completed by a private physician.  This document indicates the Veteran's heart conditions include a supraventricular arrhythmia and a ventricular arrhythmia.  Though there is some discussion of arrhythmia in the VA examination reports a direct opinion on whether any arrhythmia is related to active duty service is not provided.  

As the possibility of these arrhythmias being related to service was not directly addressed in the April 2012 opinion, it is inadequate.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  As such, an addendum opinion must be provided that addresses whether the Veteran's supraventricular arrhythmia or ventricular arrhythmia were caused by or the result of active duty service.

Also, the same DBQ indicates, in January 2015, the Veteran had congestive heart failure treated at the W.W. Hasting Emergency Department, following this he was seen in outpatient cardiology, he was on a 96 hour Holter monitor, and he had another echocardiogram.   Besides the DBQ, no record of this treatment is included in the claims file.  Any record of this treatment is relevant to the instant claim.  For that reason it is necessary that the VA at least attempt to have the Veteran identify the healthcare providers of the treatment discussed and provide a medical release form for the associate records.  Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of treatment reported by private physicians).

Finally, the Board notes that there are inconsistencies in the record in regards to whether the Veteran has ever suffered from hypertension.  The February 2011 VA examiner indicated that the Veteran suffered from hypertension regulated by continuous medication.  The April 2012 VA examiner reported that the Veteran did not know if he had hypertension but took medication to control arrhythmias.  VA treatment records sometime indicate no hypertension and other times indicate a positive history of hypertension.  As such, clarification needs to be sought on a diagnosis of hypertension.    

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he execute another medical release form for records held by W.W. Hastings Hospital Tahlequah, Oklahoma.  The claims file already includes treatment records from W.W. Hastings Hospital as recently as December 2010, so only treatment records since then should be obtained.  Also, the Veteran should be asked to identify and provide a release for any other providers of treatment in and around January 2015.  If valid medical release forms are received, obtain copies of all available treatment records from the identified healthcare provider.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.

2. Following completion of item (1), return the claims file to the provider of the opinion in the April 2012 VA examination report, so that an addendum opinion can be provided.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

(a) Does the evidence of record support a diagnosis of hypertension at any time.  If a diagnosis of hypertension is not currently warranted but was at some point please indicate the time period.  

(b) In regards to hypertension, if a diagnosis of such was found to be warranted at any point, supraventricular arrhythmia, and ventricular arrhythmia, as to each condition, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that it is etiologically related to the Veteran's active duty service?

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



